- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH September, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): ANA and TAM Airlines Announce Code Sharing Agreement São Paulo, September 21, 2010 - ANA and TAM Airlines announced today that the two Star Alliance carriers will bolster their relationship through a new code sharing agreement beginning October 15,2010, subject to government approval. Both carriers will cooperate through code sharing to connect Tokyo and São Paulo via London. TAM Airlines will place its JJ flight code on ANA flights between Tokyo's Narita and London's Heathrow. ANA will place its NH flight code on TAM flights between London's Heathrow and SãoPaulo's Guarulhos. The code sharing will increase both airlines' presence in each other's market, as well provide seamless travel to the customers to further cities in Asia and South America via Tokyo and São Paulo respectively. Since May 2010, members of both airlines' frequent flyer programs, "ANA Mileage Club" and "TAM Fidelidade", already became to accrue and redeem miles with either airline. "The cooperation with TAM Airlines will enable us to connect São Paulo, South America's largest business market, and ANA's major international hub in Tokyo, enhancing our position in the South America market. Through code sharing service, both ANA and TAM Airlines will be able to offer the customers a greater opportunity to travel between Asia and South America." said Keisuke Okada, ANA's Executive Vice President, Alliances and International Affairs. "We are strengthening our presence in Asia and we are very pleased with this partnership with ANA, allowing us to offer our customers a smooth and integrated travel experience", said Paulo Castello Branco, TAM Airlines' Vice President, Commercial and Planning, adding that recently TAM announce the expansion of its presence in the region through a new backoffice in Hong Kong. About TAM:( www.tam.com.br ) We are a member of the Star Alliance, leaders in the Brazilian domestic market since 2003 and held a 42.6% domestic market share and 84.0% international market share in August 2010. We operate regular flights to 44 destinations throughout Brazil and we serve 88 different cities in the domestic market through regional alliances. Operations abroad include our flights to 18 destinations in the United States, Europe and South America: New York , Miami and Orlando (USA), Paris (France), London (England), Milan (Italy), Frankfurt (Germany), Madrid (Spain), Buenos Aires (Argentina), La Paz, Cochabamba and Santa Cruz de la Sierra (Bolivia), Santiago (Chile), Asuncion and Ciudad del Este (Paraguay), Montevideo (Uruguay), Caracas (Venezuela) and Lima (Peru). We have code-share agreements that make possible the sharing of seats on flights with international airlines, enabling passengers to travel to 78 other destinations in the U.S., Europe and South America. The Star Alliance network, in turn, offers flights to 1172 airports in 181 countries. We were the first Brazilian airline company to launch a loyalty program. Currently, the program has over 7.2 million subscribers and has awarded more than 10.8 million tickets. About ANA Established in 1952, ANA is a leading Japanese provider of air transportation services, carrying almost 50 million passengers every year to 50 destinations in Japan and 27 cities throughout Asia, Europe and the US on its fleet of 216 aircraft. It is the tenth largest airline in the world by passenger load, according to IATA rankings and the largest domestic carrier in Japan. ANA has won awards in all categories for its products and services and was voted Airline of theYear for 2007 by Air Transport World Magazines. ANA joined the Star Alliance in 1999 and celebrated its 10th year Star Alliance membership in October, 2009. Investor Relations: Press Agency Contact: Phone: (55) (11) 5582-9715 Media Relations Fax: (55) (11) 5582-8149 www.tam.com.br invest@tam.com.br www.taminforma.com.br www.tam.com.br/ir MVL Comunicação Phone: (55) (11) 3594-0336 / 0302 / 0303 / 0304 / 0306 equipetam@mvl.com.br SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 21, 2010 TAM S.A. By: /
